                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


TRINA K. CHANEZ,

               Plaintiff,
v.                                                                   CIV No. 18-0291 KG/GJF

MEGAN J. BRENNAN, et al.,

               Defendants.

                                   ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to

Magistrate Judge Gregory J. Fouratt to conduct hearings, if warranted, including evidentiary

hearings, and to perform any legal analysis required to recommend to the Court an ultimate

disposition of Plaintiff’s Motion to Reconsider Order of Substitution of Parties (Doc. 27) and

Challenge to Certification of U.S. Attorney (Doc. 23-1). (Doc. 33). The Magistrate Judge will

submit an analysis, including findings of fact, if necessary, and recommended disposition, to the

District Judge assigned to the case, with copies provided to the parties. The parties will be given

the opportunity to object to the proposed findings, analysis, and disposition as described in 28

U.S.C. § 636(b)(1). Objections must be filed within fourteen (14) days after being served with a

cop of the proposed disposition.



                                              _______________________________________
                                              UNITED STATES DISTRICT JUDGE
